       Case 7:18-cv-01002-NSR-JCM Document 61 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
Robert J. Berg,
                                    Plaintiff,                           18 CIVIL 1002 (NSR)

                 -against-                                            AMENDED JUDGMENT
Village of Scarsdale and Village of Scarsdale
Police Department,
                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Amended Opinion and Order dated November 16, 2020, in sum, the Court

GRANTS Plaintiff’s Motion to the extent it asserts a claim that Defendants violated the First

Amendment by selectively enforcing the signposting laws against political relative to other forms

of speech and DENIES Plaintiff’s motion as to the remaining claims. The Court GRANTS

Defendants’ Cross-Motion to the extent that the ordinances are not facially unconstitutional

under either the Fourteenth Amendment’s Due Process Clause or the First Amendment but

DENIES their motion to the extent they claim that their content-based enforcement was

consistent with the First Amendment; judgment is entered in Defendants’ favor to the extent that

the ordinances are not unconstitutional under either the First or Fourteenth Amendments, and in

Plaintiff’s favor on his First Amendment Claim for selective enforcement in the amount of $1 of

nominal damages.

Dated: New York, New York
       November 17, 2020

                                                                         RUBY J. KRAJICK
                                                                      _________________________
                                                                            Clerk of Court
                                                                BY:
                                                                      _________________________
                                                                            Deputy Clerk
